Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 1 of 14 Page ID #:151


   1   KILPATRICK TOWNSEND & STOCKTON LLP
       GREGORY S. GILCHRIST (State Bar No. 111536)
   2   ggilchrist@kilpatricktownsend.com
       RYAN T. BRICKER (State Bar No. 269100)
   3   rbricker@kilpatricktownsend.com
       San Francisco, CA 94111
   4   Telephone: 415 576 0200
       Facsimile: 415 576 0300
   5
       Attorneys for Defendants
   6   RODAN + FIELDS, LLC and MOLLY SIMS
   7                         UNITED STATES DISTRICT COURT
   8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9                                 SOUTHERN DIVISION
  10   PETUNIA PRODUCTS, INC. doing                 Civil Action No. 8:21-cv-00630-CJC-
       business as BILLION DOLLAR                   ADS
  11   BROWS, a California corporation,
                                                    MOLLY SIMS’ ANSWER AND
  12                Plaintiff,                      DEFENSES TO COMPLAINT FOR
                                                    DAMAGES
  13         v.
                                                    JURY TRIAL DEMANDED
  14   RODAN & FIELDS, LLC, a Delaware
       limited liability company; MOLLY             Complaint Filed: April 5, 2021
  15   SIMS, an individual; and DOES 1
       through 20,                                  Judge: Hon. Cormac J. Carney
  16
                    Defendants.
  17
  18
  19         Defendant Molly Sims (“Ms. Sims”) (also “Defendant”) answers and defends
  20   Petunia Products, Inc.’s Complaint for Damages (Dkt. 1) (“Complaint”) as follows:
  21         To the extent not expressly admitted, Ms. Sims denies all allegations in the
  22   Complaint. To the extent allegations in the Complaint are organized under headings,
  23   Ms. Sims has reproduced such headings, but deny each and every allegation made or
  24   implied by such headings.
  25                                        PARTIES
  26         1.     Ms. Sims is without knowledge or information sufficient to form a
  27   belief as to the truth of the allegations contained in paragraph 1 of the Complaint
  28   and therefore denies each and every allegation.
       MOLLY SIMS’ ANSWER TO COMPLAINT                                               -1-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 2 of 14 Page ID #:152


   1         2.     Ms. Sims is without knowledge or information sufficient to form a
   2   belief as to the truth of the allegations contained in paragraph 2 of the Complaint
   3   and therefore denies each and every allegation.
   4         3.     Ms. Sims admits the allegations in paragraph 3 of the Complaint.
   5         4.     Ms. Sims is without knowledge or information sufficient to form a
   6   belief as to the truth of the allegations contained in paragraph 4 of the Complaint
   7   and therefore denies each and every allegation.
   8         5.     Ms. Sims denies each and every allegation contained in paragraph 5 of
   9   the Complaint.
  10         6.     Paragraph 6 of the Complaint does not require an answer.
  11         7.     Ms. Sims denies each and every allegation contained in paragraph 7 of
  12   the Complaint.
  13         8.     Ms. Sims admits, in response to paragraph 8 of the Complaint, that the
  14   Court has subject matter jurisdiction.
  15         9.     Ms. Sims admits, in response to paragraph 9 of the Complaint, that, for
  16   now, the Court has subject matter jurisdiction over the California state law claims.
  17         10.    Ms. Sims admits that she resides in California and does not contest
  18   personal jurisdiction in this dispute. Ms. Sims denies each and every other
  19   allegation contained in paragraph 10 of the Complaint.
  20         11.    Ms. Sims admits that she does not contest venue. Ms. Sims denies each
  21   and every other allegation contained in paragraph 11 of the Complaint.
  22                       GENERAL FACTUAL ALLEGATIONS
  23         12.    Ms. Sims is without knowledge or information sufficient to form a
  24   belief as to the truth of the allegations contained in paragraph 12 of the Complaint
  25   and therefore denies each and every allegation.
  26         13.    Ms. Sims is without knowledge or information sufficient to form a
  27   belief as to the truth of the allegations contained in paragraph 13 of the Complaint
  28   and therefore denies each and every allegation.

       MOLLY SIMS’ ANSWER TO COMPLAINT                                               -2-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 3 of 14 Page ID #:153


   1         14.    Ms. Sims is without knowledge or information sufficient to form a
   2   belief as to the truth of the allegations contained in paragraph 14 of the Complaint
   3   and therefore denies each and every allegation.
   4         15.    Ms. Sims is without knowledge or information sufficient to form a
   5   belief as to the truth of the allegations contained in paragraph 15 of the Complaint
   6   and therefore denies each and every allegation.
   7         16.    Ms. Sims denies that Petunia has made exclusive use of BROW
   8   BOOST. Ms. Sims is without knowledge or information sufficient to form a belief
   9   as to the truth of the other allegations contained in paragraph 16 of the Complaint
  10   and therefore denies each and every allegation.
  11         17.    Ms. Sims denies each and every allegation contained in paragraph 17 of
  12   the Complaint.
  13         18.    Ms. Sims denies each and every allegation contained in paragraph 18 of
  14   the Complaint.
  15         19.    Ms. Sims denies each and every allegation contained in paragraph 19 of
  16   the Complaint.
  17         20.    Ms. Sims denies each and every allegation contained in paragraph 20 of
  18   the Complaint.
  19         21.    Ms. Sims denies each and every allegation contained in paragraph 21 of
  20   the Complaint as pertains to her.
  21         22.    Ms. Sims denies each and every allegation contained in paragraph 22 of
  22   the Complaint as pertains to her.
  23         23.    Ms. Sims denies each and every allegation contained in paragraph 23 of
  24   the Complaint as pertains to her.
  25         24.    Ms. Sims denies each and every allegation contained in paragraph 24 of
  26   the Complaint as pertains to her.
  27         25.    Ms. Sims denies each and every allegation contained in paragraph 25 of
  28   the Complaint.

       MOLLY SIMS’ ANSWER TO COMPLAINT                                               -3-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 4 of 14 Page ID #:154


   1         26.    Ms. Sims denies each and every allegation contained in paragraph 26 of
   2   the Complaint as pertains to her.
   3         27.    Ms. Sims denies each and every allegation contained in paragraph 27 of
   4   the Complaint as pertains to her.
   5         28.    Ms. Sims denies each and every allegation contained in paragraph 28 of
   6   the Complaint.
   7         29.    Ms. Sims denies each and every allegation contained in paragraph 29 of
   8   the Complaint as pertains to her.
   9         30.    Ms. Sims admits that Adwords is a Google advertising product. Ms.
  10   Sims denies each and every other allegation contained in paragraph 30 of the
  11   Complaint.
  12         31.    Ms. Sims is without knowledge or information sufficient to form a
  13   belief as to the truth of the allegations contained in paragraph 31 of the Complaint
  14   and therefore denies each and every allegation.
  15         32.    Ms. Sims admits that advertisers often link their advertisements on
  16   Google’s search service to the advertiser’s website such that, if a user clicks on an
  17   ad, the user is directed to the advertiser’s web site or other web page. Ms. Sims
  18   denies each and every other allegation contained in paragraph 32 of the Complaint.
  19         33.    Ms. Sims is without knowledge or information sufficient to form a
  20   belief as to the truth of the other allegations contained in paragraph 33 of the
  21   Complaint and therefore denies each and every allegation.
  22         34.    Ms. Sims denies each and every allegation contained in paragraph 34 of
  23   the Complaint as pertains to her.
  24         35.    Ms. Sims denies each and every allegation contained in paragraph 35 of
  25   the Complaint as pertains to her.
  26         36.    Ms. Sims denies each and every allegation contained in paragraph 36 of
  27   the Complaint as pertains to her.
  28         37.    Ms. Sims denies each and every allegation contained in paragraph 37 of

       MOLLY SIMS’ ANSWER TO COMPLAINT                                                    -4-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 5 of 14 Page ID #:155


   1   the Complaint as pertains to her.
   2         38.    Ms. Sims denies each and every allegation contained in paragraph 38 of
   3   the Complaint as pertains to her.
   4         39.    Ms. Sims denies each and every allegation contained in paragraph 39 of
   5   the Complaint as pertains to her.
   6         40.    Ms. Sims denies each and every allegation contained in paragraph 40 of
   7   the Complaint as pertains to her.
   8         41.    Ms. Sims denies each and every allegation contained in paragraph 41 of
   9   the Complaint.
  10         42.    Given the overbreadth and vagueness of the allegations, Ms. Sims is
  11   without knowledge or information sufficient to form a belief as to the truth of the
  12   allegations contained in paragraph 43 of the Complaint and therefore denies each
  13   and every allegation.
  14         43.    Ms. Sims denies each and every allegation contained in paragraph 43 of
  15   the Complaint.
  16         44.    Ms. Sims admits that she is known as a model and actress, including
  17   for Sports Illustrated and Victoria’s Secret. Ms. Sims also admits that she operates
  18   a website located at www.mollysims.com which speaks for itself. Ms. Sims denies
  19   each and every other allegation contained in paragraph 44 of the Complaint.
  20         45.    Ms. Sims admits that Ms. Sims provided a sponsored review of R+F’s
  21   brow product at the identified URL on her website and that there is an embedded
  22   link in that review that directs to a page on R+F’s website. Ms. Sims denies each
  23   and every other allegation contained in paragraph 45 of the Complaint.
  24         46.    Ms. Sims denies each and every allegation contained in paragraph 46
  25   of the Complaint as pertains to her.
  26         47.    Ms. Sims denies each and every allegation contained in paragraph 47 of
  27   the Complaint as pertains to her.
  28         48.    Ms. Sims denies each and every allegation contained in paragraph 48 of

       MOLLY SIMS’ ANSWER TO COMPLAINT                                               -5-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 6 of 14 Page ID #:156


   1   the Complaint as pertains to her.
   2         49.    Ms. Sims denies each and every allegation contained in paragraph 49 of
   3   the Complaint as pertains to her.
   4         50.    Ms. Sims denies each and every allegation contained in paragraph 50 of
   5   the Complaint as pertains to her.
   6         51.    Ms. Sims denies each and every allegation contained in paragraph 51 of
   7   the Complaint as pertains to her.
   8         52.    Ms. Sims denies each and every allegation contained in paragraph 52 of
   9   the Complaint as pertains to her.
  10         53.    Ms. Sims denies each and every allegation contained in paragraph 53 of
  11   the Complaint as pertains to her.
  12         54.    Ms. Sims denies each and every allegation contained in paragraph 54 of
  13   the Complaint as pertains to her.
  14         55.    Ms. Sims denies each and every allegation contained in paragraph 55 of
  15   the Complaint as pertains to her.
  16         56.    Ms. Sims denies each and every allegation contained in paragraph 56 of
  17   the Complaint as pertains to her.
  18         57.    Ms. Sims denies each and every allegation contained in paragraph 57 of
  19   the Complaint as pertains to her.
  20         58.    Ms. Sims denies each and every allegation contained in paragraph 58 of
  21   the Complaint as pertains to her.
  22         59.    Ms. Sims denies each and every allegation contained in paragraph 59 of
  23   the Complaint as pertains to her.
  24         60.    Ms. Sims denies each and every allegation contained in paragraph 60 of
  25   the Complaint.
  26                                       FIRST CLAIM

  27         61.    Ms. Sims incorporates by reference its Answer to the allegations above
  28   in response to paragraphs 1-60 as if they were fully set forth here.
       MOLLY SIMS’ ANSWER TO COMPLAINT                                            -6-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 7 of 14 Page ID #:157


   1         62.    Ms. Sims denies each and every allegation contained in paragraph 62 of
   2   the Complaint.
   3         63.    Ms. Sims denies each and every allegation contained in paragraph 63 of
   4   the Complaint.
   5         64.    Ms. Sims denies each and every allegation contained in paragraph 64 of
   6   the Complaint.
   7         65.    Ms. Sims denies each and every allegation contained in paragraph 65 of
   8   the Complaint.
   9         66.    Ms. Sims denies each and every allegation contained in paragraph 66 of
  10   the Complaint.
  11         67.    Ms. Sims denies each and every allegation contained in paragraph 67 of
  12   the Complaint.
  13         68.    Ms. Sims denies each and every allegation contained in paragraph 68 of
  14   the Complaint.
  15         69.    Ms. Sims denies each and every allegation contained in paragraph 69 of
  16   the Complaint.
  17                                    SECOND CLAIM

  18         70.    Ms. Sims incorporates by reference its Answer to the allegations above
  19   in response to paragraphs 1-69 as if they were fully set forth here.
  20         71.    Ms. Sims denies each and every allegation contained in paragraph 71 of
  21   the Complaint.
  22         72.    Ms. Sims denies each and every allegation contained in paragraph 72 of
  23   the Complaint.
  24         73.    Ms. Sims denies each and every allegation contained in paragraph 73 of
  25   the Complaint.
  26         74.    Ms. Sims denies each and every allegation contained in paragraph 74 of
  27   the Complaint.
  28         75.    Ms. Sims denies each and every allegation contained in paragraph 75 of
       MOLLY SIMS’ ANSWER TO COMPLAINT                                            -7-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 8 of 14 Page ID #:158


   1   the Complaint.
   2         76.    Ms. Sims denies each and every allegation contained in paragraph 76 of
   3   the Complaint.
   4         77.    Ms. Sims denies each and every allegation contained in paragraph 77 of
   5   the Complaint.
   6                                     THIRD CLAIM
   7         78.    Ms. Sims incorporates by reference its Answer to the allegations above
   8   in response to paragraphs 1-77 as if they were fully set forth here.
   9         79.    This claim has been voluntarily dismissed and therefore Ms. Sims
  10   denies each and every allegation contained in paragraph 79 of the Complaint.
  11         80.    This claim has been voluntarily dismissed and therefore Ms. Sims
  12   denies each and every allegation contained in paragraph 80 of the Complaint.
  13         81.    This claim has been voluntarily dismissed and therefore Ms. Sims
  14   denies each and every allegation contained in paragraph 81 of the Complaint.
  15         82.    This claim has been voluntarily dismissed and therefore Ms. Sims
  16   denies each and every allegation contained in paragraph 82 of the Complaint.
  17         83.    This claim has been voluntarily dismissed and therefore Ms. Sims
  18   denies each and every allegation contained in paragraph 83 of the Complaint.
  19         84.    This claim has been voluntarily dismissed and therefore Ms. Sims
  20   denies each and every allegation contained in paragraph 84 of the Complaint.
  21         85.    This claim has been voluntarily dismissed and therefore Ms. Sims
  22   denies each and every allegation contained in paragraph 85 of the Complaint.
  23                                    FOURTH CLAIM
  24         86.    Ms. Sims incorporates by reference its Answer to the allegations above
  25   in response to paragraphs 1-85 as if they were fully set forth here.
  26         87.    This claim has been dismissed against Ms. Sims and therefore she
  27   denies each and every allegation contained in paragraph 87 of the Complaint as
  28   pertains to her.

       MOLLY SIMS’ ANSWER TO COMPLAINT                                            -8-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 9 of 14 Page ID #:159


   1         88.    This claim has been dismissed against Ms. Sims and therefore she
   2   denies each and every allegation contained in paragraph 88 of the Complaint as
   3   pertains to her.
   4         89.    This claim has been dismissed against Ms. Sims and therefore she
   5   denies each and every allegation contained in paragraph 89 of the Complaint as
   6   pertains to her.
   7         90.    This claim has been dismissed against Ms. Sims and therefore she
   8   denies each and every allegation contained in paragraph 90 of the Complaint as
   9   pertains to her.
  10         91.    This claim has been dismissed against Ms. Sims and therefore she
  11   denies each and every allegation contained in paragraph 91 of the Complaint as
  12   pertains to her.
  13         92.    This claim has been dismissed against Ms. Sims and therefore she
  14   denies each and every allegation contained in paragraph 92 of the Complaint as
  15   pertains to her.
  16         93.    This claim has been dismissed against Ms. Sims and therefore she
  17   denies each and every allegation contained in paragraph 93 of the Complaint as
  18   pertains to her.
  19         94.    This claim has been dismissed against Ms. Sims and therefore she
  20   denies each and every allegation contained in paragraph 94 of the Complaint as
  21   pertains to her.
  22         95.    This claim has been dismissed against Ms. Sims and therefore she
  23   denies each and every allegation contained in paragraph 95 of the Complaint as
  24   pertains to her.
  25         96.    This claim has been dismissed against Ms. Sims and therefore she
  26   denies each and every allegation contained in paragraph 96 of the Complaint as
  27   pertains to her.
  28         97.    This claim has been dismissed against Ms. Sims and therefore she

       MOLLY SIMS’ ANSWER TO COMPLAINT                                            -9-
       CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 10 of 14 Page ID #:160


   1    denies each and every allegation contained in paragraph 97 of the Complaint as
   2    pertains to her.
   3          98.    This claim has been dismissed against Ms. Sims and therefore she
   4    denies each and every allegation contained in paragraph 98 of the Complaint as
   5    pertains to her.
   6                                       FIFTH CLAIM
   7          99.    Ms. Sims incorporates by reference its answer to the allegations above
   8    in response to paragraphs 1-98 as if they were fully set forth here.
   9          100. This claim has been voluntarily dismissed and therefore Ms. Sims
  10    denies each and every allegation contained in paragraph 100 of the Complaint.
  11          101. This claim has been voluntarily dismissed and therefore Ms. Sims
  12    denies each and every allegation contained in paragraph 101 of the Complaint.
  13          102. This claim has been voluntarily dismissed and therefore Ms. Sims
  14    denies each and every allegation contained in paragraph 102 of the Complaint.
  15          103. This claim has been voluntarily dismissed and therefore Ms. Sims
  16    denies each and every allegation contained in paragraph 103 of the Complaint.
  17          104. This claim has been voluntarily dismissed and therefore Ms. Sims
  18    denies each and every allegation contained in paragraph 104 of the Complaint.
  19          105. This claim has been voluntarily dismissed and therefore Ms. Sims
  20    denies each and every allegation contained in paragraph 105 of the Complaint.
  21    ///
  22                                       SIXTH CLAIM
  23          106. Ms. Sims incorporates by reference its answer to the allegations above
  24    in response to paragraphs 1-105 as if fully set forth here.
  25          107. This claim has been voluntarily dismissed and therefore Ms. Sims
  26    denies each and every allegation contained in paragraph 107 of the Complaint.
  27          108. This claim has been voluntarily dismissed and therefore Ms. Sims
  28    denies each and every allegation contained in paragraph 108 of the Complaint.

        MOLLY SIMS’ ANSWER TO COMPLAINT                                             - 10 -
        CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 11 of 14 Page ID #:161


   1          109. This claim has been voluntarily dismissed and therefore Ms. Sims
   2    denies each and every allegation contained in paragraph 109 of the Complaint.
   3          110. This claim has been voluntarily dismissed and therefore Ms. Sims
   4    denies each and every allegation contained in paragraph 110 of the Complaint.
   5          111. This claim has been voluntarily dismissed and therefore Ms. Sims
   6    denies each and every allegation contained in paragraph 111 of the Complaint.
   7                                    SEVENTH CLAIM
   8          112. Ms. Sims incorporates by reference their Answer to the allegations
   9    above in response to paragraphs 1-111 as if they were fully set forth here
  10          113. This claim has been dismissed against Ms. Sims and therefore she
  11    denies each and every allegation contained in paragraph 113 of the Complaint as
  12    pertains to her.
  13          114. This claim has been dismissed against Ms. Sims and therefore she
  14    denies each and every allegation contained in paragraph 114 of the Complaint as
  15    pertains to her.
  16          115. This claim has been dismissed against Ms. Sims and therefore she
  17    denies each and every allegation contained in paragraph 115 of the Complaint as
  18    pertains to her.
  19          116. This claim has been dismissed against Ms. Sims and therefore she
  20    denies each and every allegation contained in paragraph 116 of the Complaint as
  21    pertains to her.
  22          117. This claim has been dismissed against Ms. Sims and therefore she
  23    denies each and every allegation contained in paragraph 117 of the Complaint as
  24    pertains to her.
  25          118. This claim has been dismissed against Ms. Sims and therefore she
  26    denies each and every allegation contained in paragraph 118 of the Complaint as
  27    pertains to her.
  28          119. This claim has been dismissed against Ms. Sims and therefore she

        MOLLY SIMS’ ANSWER TO COMPLAINT                                              - 11 -
        CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 12 of 14 Page ID #:162


   1    denies each and every allegation contained in paragraph 119 of the Complaint as
   2    pertains to her.
   3                                     EIGHTH CLAIM
   4          120. Ms. Sims incorporates by reference their Answer to the allegations
   5    above in response to paragraphs 1-119 as if they were fully set forth here
   6          121. Ms. Sims denies each and every allegation contained in paragraph 121
   7    of the Complaint.
   8          122. Ms. Sims denies each and every allegation contained in paragraph 122
   9    of the Complaint.
  10          123. Ms. Sims denies each and every allegation contained in paragraph 123
  11    of the Complaint.
  12          124. Ms. Sims denies each and every allegation contained in paragraph 124
  13    of the Complaint.
  14          125. Ms. Sims denies each and every allegation contained in paragraph 125
  15    of the Complaint.
  16          126. Ms. Sims denies each and every allegation contained in paragraph 126
  17    of the Complaint.
  18          127. Ms. Sims denies each and every allegation contained in paragraph 127
  19    of the Complaint.
  20                               AFFIRMATIVE DEFENSES
  21                                 First Affirmative Defense
  22                                 (Failure to State a Claim)
  23          128. All claims, in whole or in part, fail to state the purported claims that
  24    they assert against Ms. Sims.
  25                               Second Affirmative Defense
  26                          (Descriptive and Nominative Fair Use)
  27          129. Ms. Sims’s use of “Brow Defining Use” was not a designation of
  28    source. On the product and in Ms. Sims’ blog post, it was clear that R+F was the

        MOLLY SIMS’ ANSWER TO COMPLAINT                                               - 12 -
        CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 13 of 14 Page ID #:163


   1    source and that Ms. Sims was merely referring to the product as R+F had produced.
   2    Ms. Sims made no greater use of “Brow Defining Boost” than was necessary to
   3    communicate the characteristics and attributes of the product Ms. Sims was asked to
   4    review. The terms “brow,” “defining,” and “boost” are all useful terms to fairly
   5    convey this information.
   6                                 Third Affirmative Defense
   7                                (Acquiescence and Estoppel)
   8          130. Petunia has permitted more than a dozen third party uses (more similar
   9    to Petunia’s trademark than “Brow Defining Boost”), some as long ago as 2009, to
  10    coexist and to be used without challenge. Acquiescing in such uses for so long
  11    creates reliance by parties adopting new marks that Petunia only asserts rights
  12    against identical uses, if any, does not believe that non-identical uses are likely to
  13    cause confusion, and does not contend that non-identical terms or marks will
  14    indicate Petunia as the source of products. Having so led the public and competitors
  15    to believe, Petunia is estopped from asserting that Ms. Sims’s use of ‘Brow Defining
  16    Boost’ is infringing.
  17                                 Fourth Affirmative Defense
  18                                  (Limitation on Remedies)
  19          131. If Ms. Sims infringed Petunia’s trademark in any respect, the
  20    infringement was innocent and is subject to the limitations on remedies set forth in
  21    15 USC §1114(2)(B).
  22                                  Fifth Affirmative Defense
  23                                     (Absence of Control)
  24          132. To the extent that Ms. Sims is held to have used any trademark in
  25    commerce by virtue of “advertising” on R+F’s behalf, she lacks any control or
  26    involvement in the alleged infringement.
  27    ///
  28    ///

        MOLLY SIMS’ ANSWER TO COMPLAINT                                                 - 13 -
        CASE NO. 8:21-cv-00630-CJC-ADS
Case 8:21-cv-00630-CJC-ADS Document 24 Filed 09/07/21 Page 14 of 14 Page ID #:164


   1                                   PRAYER FOR RELIEF
   2            Ms. Sims denies that Petunia is entitled to any relief of any kind whatsoever.
   3    Ms. Sims prays that judgment be entered against Petunia on all its claims for relief
   4    and that, as this is an exceptional case, Petunia be ordered to pay Ms. Sims her
   5    attorneys’ fees, costs and expenses incurred in connection with this action.
   6    DATED: September 7, 2021          Respectfully submitted,
   7                                      KILPATRICK TOWNSEND & STOCKTON LLP
   8
   9                                      By:   /s/Gregory S. Gilchrist
  10                                            GREGORY S. GILCHRIST

  11                                      Attorneys for Defendants
                                          RODAN + FIELDS LLC and MOLLY SIMS
  12
  13                               DEMAND FOR JURY TRIAL
  14            Molly Sims demands that this action be tried to a jury.
  15    DATED: September 7, 2021          Respectfully submitted,
  16                                      KILPATRICK TOWNSEND & STOCKTON
  17                                      LLP

  18
  19                                      By:/s/Gregory S. Gilchrist
                                             GREGORY S. GILCHRIST
  20
                                          Attorneys for Defendants
  21                                      RODAN + FIELDS LLC and MOLLY SIMS

  22
  23
  24
  25
  26
  27
        75138416v.1
  28

        MOLLY SIMS’ ANSWER TO COMPLAINT                                                - 14 -
        CASE NO. 8:21-cv-00630-CJC-ADS
